82 Ga. App. 391 (1950)
61 S.E.2d 155
GODWIN
v.
ATLANTIC STEEL CO.
33157.
Court of Appeals of Georgia.
Decided September 14, 1950.
Ben F. Sweet, Levy & Buffington, for plaintiff.
Jones, Williams & Dorsey, for defendant.
SUTTON, C. J.
The law relative to notice to the opposing party or counsel before certification of a bill of exceptions, or a waiver of such notice, or approval of the averments of fact in a bill of exceptions, did not alter or change the requirements under existing law relative to service, waiver of service, or acknowledgement of service of a bill of exceptions, and there being in this case no return of service of the bill of exceptions upon the defendant in error indorsed upon or annexed to the bill of exceptions, and no waiver of such service or acknowledgement thereof appearing, this court is without jurisdiction to entertain the writ of error, and if the court has no jurisdiction, it will dismiss the writ whenever and however the same may appear. Code (Ann Supp.), § 6-908.1; Code, §§ 6-911, 6-912; Code, § 24-3635 (Rule 35, Court of Appeals); Mauldin v. Mauldin, 203 Ga. 123 (45 S. E. 2d, 818); Salvation Army v. 11th Hour Service Inc., 77 Ga. App. 196 (47 S. E. 2d, 893); Stepp v. North Georgia Feed & Fertilizer Co., 78 Ga. App. 240 (50 S. E. 2d, 377).
Writ of error dismissed. Felton and Worrill, JJ., concur.